 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10
     GLOBAL MASTER INTERNATIONAL                        )       2:19-cv-10360-RGK-PLA
11   GROUP, INC.,                                       )
                                                        )
12                Plaintiff(s),                         )
                                                        )       JUDGMENT BY THE
13   vs.                                                )       COURT - JURY TRIAL
                                                        )
14   ESMOND NATURAL, INC., et al.                       )
                                                        )
15              Defendant(s).                           )
     __________________________________
16

17         At the conclusion of Plaintiff’s case in chief, Defendants moved for judgment as a

18   matter of law under Federal Rule of Civil Procedure 50(a)(1). After having heard and

19   considered the testimony and evidence presented at trial by Plaintiff, along with both

20   parties’ arguments, the Court GRANTS Defendants’ Rule 50 Motion and enters

21   judgment for Defendants.

22         IT IS SO ORDERED.

23
     Dated: July 2, 2021                             ______________________________
24                                                   R. GARY KLAUSNER
                                                     UNITED STATES DISTRICT JUDGE
25

26

27

28
